 

EXHIBIT 10.1

 

 

TECTONIC FINANCIAL, INC.

 

AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK

 

UNDER THE T ACQUISITION, INC.

 

AMENDED AND RESTATED 2017 EQUITY INCENTIVE PLAN

 

THIS AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK (this “Agreement”), dated
as of                     , is between TECTONIC FINANCIAL, INC., a Texas
corporation (the “Company”), and the individual identified on the signature page
hereof (the “Participant”).

 

BACKGROUND

 

A. The Participant is currently an employee of the Company or one of its
Subsidiaries.

 

B. The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and
(ii) increase the Participant’s interest in the success of the Company by
granting shares of restricted stock (the “Restricted Stock”) to the Participant.

 

C. The grant of the Shares of Restricted Stock is (i) made pursuant to the T
Acquisition, Inc. Amended and Restated 2017 Equity Incentive Plan (the “Plan”),
(ii) made subject to the terms and conditions of this Agreement, and (iii) not
employment compensation nor an employment right and is made in the discretion of
the Company’s Compensation Committee.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Stock grant shall be subject to the
Plan. The terms of the Plan are incorporated into this Agreement by reference.
If there is a conflict or an inconsistency between the Plan and this Agreement,
the Plan shall govern. The Participant hereby acknowledges receipt of a copy of
the Plan.

 

2. Grant of Restricted Stock

 

(a) Subject to the provisions of this Agreement and pursuant to the provisions
of the Plan, the Company hereby grants to the Participant the number of shares
of Restricted Stock specified on the signature page of this Agreement. The
Company shall credit to a bookkeeping account (the “Account”) maintained by the
Company, or a third party on behalf of the Company, for the Participant’s
benefit the shares of Restricted Stock, each of which shall be deemed to be the
equivalent of one share of the Company’s common stock, par value $0.01 per share
(each, a “Share”).

 

(b) Unless and until vested, the holder of Shares shall not be entitled to
receive any dividends of cash thereon. Upon vesting and after taxes are paid
thereon, the Shares shall be entitled to cash dividends paid thereon.

 

(c) If and whenever the Company declares and pays a dividend or distribution on
the Shares in the form of additional shares, or there occurs a forward split of
Shares, then a number of additional Restricted Units shall be credited to the
Account as of the payment date for such dividend or distribution or forward
split equal to (i) the total number of Shares of Restricted Stock credited to
the Account on the record date for such dividend or distribution or split (other
than previously settled or forfeited Shares of Restricted Stock), multiplied by
(ii) the number of additional Shares actually paid as a dividend or distribution
or issued in such split in respect of each outstanding Share. The additional
Shares shall be or become vested to the same extent as the Restricted Stock that
resulted in the crediting of such additional Shares of Restricted Stock.

 

1

--------------------------------------------------------------------------------

 

 

3. Terms and Conditions. All of the Shares of Restricted Stock shall initially
be unvested.

 

(a) Vesting.                 percent (     %) of the Shares of Restricted Stock
(rounded up to the nearest whole number) shall vest on                          
and on                           the remaining                 Percent (     %)
of the Shares of Restricted Stock shall vest, unless previously vested or
forfeited in accordance with the Plan or this Agreement (the “Normal Vesting
Schedule”).

 

(i) Any Shares of Restricted Stock that fail to vest because the employment
condition set forth in Section 3(c) is not satisfied shall be forfeited, subject
to the special provisions set forth in subsections (ii) through (iv) of this
Section 3(a).

 

(ii) If the Participant’s employment terminates due to death or Disability, or
in the event of a Change in Control where the holders of the Company’s Common
Stock receive cash consideration for their Common Stock in consummation of the
Change in Control, the Shares of Restricted Stock not previously vested shall
immediately become vested.

 

(iii) If-on or within two years after a Change in Control (other than a Change
in Control described in Section 3(a)(ii) above), the Participant is terminated
by the Company, Shares of Restricted Stock not previously vested shall
immediately become vested.

 

(b) Restrictions on Transfer. Until the earlier of the applicable vesting date
as set forth in Section 3(a) (“Vesting Schedule”), the date of a termination of
employment due to death or Disability, the date of a Change in Control described
in Section 3(a)(ii), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(iii), or as otherwise
provided in the Plan, no transfer of the Shares of Restricted Stock or any of
the Participant’s rights with respect to such Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Unless the
Company’s Compensation Committee determines otherwise, upon any attempt to
transfer any Shares of Restricted Stock before the earlier of the applicable
vesting date pursuant to Section 3(a), the date of a termination of employment
due to death or Disability, the date of a Change in Control described in
Section 3(a)(ii), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(iii), such unit, and
all of the rights related to such unit, shall be immediately forfeited by the
Participant and transferred to, and reacquired by, the Company without
consideration of any kind.

 

(c) Forfeiture. Upon termination of the Participant’s employment with the
Company or a Subsidiary for any reason other than death, Disability or one of
the reasons set forth in Section 3(a)(iii), the Participant shall forfeit any
and all Shares of Restricted Stock which have not vested as of the date of such
termination and such units shall revert to the Company without consideration of
any kind.

 

(d) Settlement. Shares of Restricted Stock not previously forfeited shall be
settled on the earlier of the applicable vesting date under the Vesting
Schedule, the date of a termination of employment due to death or Permanent
Disability, the date of a Change in Control described in Section 3(a)(ii), or
the date of a termination of employment on or within two years after a Change in
Control described in Section 3(a)(iii) by delivery of one Share of common stock
for each Share of Restricted Stock being settled.

 

4. Confidentiality; Non-Competition; Non-Solicitation. The Participant
acknowledges and expressly confirms the applicability of the non-competition and
non-solicitation and other restrictive covenants in his employment agreement,
which is incorporated in this Agreement by reference as if fully set forth
herein mutatis mutandis, and agrees to continue to be bound thereby in
accordance with its terms.

 

5. Taxes.

 

(a) This Section 5(a) applies only to (a) all Participants who are U.S.
employees, and (b) to those Participants who are employed by a subsidiary of the
Company that is obligated under applicable local law to withhold taxes with
respect to the settlement of the Shares of Restricted Stock. Such Participant
shall pay to the Company or a designated subsidiary, promptly upon request, and
in any event at the time the Participant recognizes taxable income with respect
to the Shares of Restricted Stock, an amount equal to the taxes the Company
determines it is required to withhold under applicable tax laws with respect to
the Shares of Restricted Stock. The Participant may satisfy the foregoing
requirement by making a payment to the Company in cash or, with the approval of
the Plan administrator, by delivering already owned unrestricted Shares or by
having the Company withhold a number of Shares in which the Participant would
otherwise become vested under this Agreement, in each case, having a value equal
to the minimum amount of tax required to be withheld. Such Shares shall be
valued at their fair market value on the date as of which the amount of tax to
be withheld is determined.

 

2

--------------------------------------------------------------------------------

 

 

(b) The Participant acknowledges that the tax laws and regulations applicable to
the Shares of Restricted Stock and the disposition of the shares following the
settlement of Shares of Restricted Stock are complex and subject to change.

 

6. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares following the settlement of Shares of Restricted Stock to the
Participant free of a restrictive legend if such transfer, in the opinion of
counsel for the Company, would violate the Securities Act of 1933, as amended
(the “Securities Act”) (or any other federal or state statutes having similar
requirements as may be in effect at that time).

 

7. No Obligation to Register. The Company shall be under no obligation to
register any Shares as a result of the settlement of the Shares of Restricted
Stock pursuant to the Securities Act or any other federal or state securities
laws.

 

8. Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (consistent with other members of management of the
Company), the Participant shall not, directly or indirectly, sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any of the Shares of Restricted
Stock granted under this Agreement or any shares resulting the settlement
thereof without the prior written consent of the Company or its underwriters.

 

9. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Shares of Restricted Stock by any holder thereof in
violation of the provisions of this Agreement or the Certificate of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any shares resulting from the settlement of Shares of Restricted
Stock on its books nor will any of such shares be entitled to vote, nor will any
dividends be paid thereon, unless and until there has been full compliance with
such provisions to the satisfaction of the Company. The foregoing restrictions
are in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce such provisions.

 

10. Rights as a Stockholder. The Participant shall not possess the right to vote
the shares underlying the Shares of Restricted Stock until the Shares of
Restricted Stock have vested and settled in accordance with the provisions of
this Agreement and the Plan.

 

11. Survival of Terms. This Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors in accordance with its
terms. The terms of Sections 1, 4 (for the Term) and 6 through 22 shall
expressly survive the later to occur of the vesting and/or forfeiture of the
Shares of Restricted Stock and this Agreement.

 

12. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth at
the foot of this Agreement (or to such other address as the Participant shall
have specified to the Company in writing) and, if to the Company, to the
Company’s office at 16200 Dallas Parkway, Suite 190, Dallas, Texas 75248,
Attention: President (or to such other address as the Company shall have
specified to the Participant in writing). All such notices shall be conclusively
deemed to be received and shall be effective, if sent by hand delivery, upon
receipt, or if sent by registered or certified mail, on the fifth day after the
day on which such notice is mailed.

 

13. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

 

14. Authority of the Administrator. The Administrator, which is the Company’s
Compensation Committee, shall have full authority to interpret and construe the
terms of the Plan and this Agreement. The determination of the administrator as
to any such matter of interpretation or construction shall be final, binding and
conclusive.

 

3

--------------------------------------------------------------------------------

 

 

15. Representations. The Participant has reviewed with his own tax advisors the
applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that he (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

 

16. Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.

 

17. Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.

 

18. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such

judicial body shall not affect the enforceability of such provisions or
provisions in any other jurisdiction.

 

19. Amendments; Construction. The Administrator may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without his or her consent.
Headings to Sections of this Agreement are intended for convenience of reference
only, are not part of this Shares of Restricted Stock and shall have no effect
on the interpretation hereof.

 

20. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Shares of Restricted Stock subject
to all the terms and conditions of the Plan and this Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

 

21. Miscellaneous.

 

(a) No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company’s Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to interfere with or to limit in any way the right of the Company or any
Affiliate or Subsidiary thereof to terminate the employment of the Participant
at any time, subject to the terms of his or her written employment agreement (if
any).

 

(b) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

4

--------------------------------------------------------------------------------

 

 

(c) Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its affiliates or
to a successor or assign in the event of a corporate transaction.

 

22. Code Section 409A. It is intended, and this Agreement shall be construed, so
that the Shares of Restricted Stock shall be exempt from Code section 409A.
However, to the extent that any compensation payable under this Agreement
constitutes deferred compensation within the meaning of Code section 409A and
the Department of Treasury regulations and other guidance thereunder, (i) any
provisions of this Agreement that provide for payment of such compensation that
is triggered by your separation from service shall be deemed to provide for
payment that is triggered only by your “separation from service” within the
meaning of Treasury Regulation Section §1.409A-1(h), and (ii) if you are a
“specified employee” within the meaning of Treasury Regulation Section
§1.409A-1(i) on the date of your separation from service (with such status
determined by the Company in accordance with rules established by the Company in
writing in advance of the “specified employee identification date” that relates
to the date of such separation from service or in the absence of such rules
established by the Company, under the default rules for identifying specified
employees under Treasury Regulation Section 1.409A-1(i)), such compensation
shall be paid to you six months following the date of such separation from
service (provided, however, that if you die after the date of your separation
from service, this six month delay shall not apply). You acknowledge and agree
that the Company has made no representation regarding the tax treatment of any
payment under this Agreement and, notwithstanding anything else in this
Agreement, that you are solely responsible for all taxes due with respect to any
payment under this Agreement.

 

23. No Section 83(b) Election. The grant of the Shares of Restricted Stock to
you is conditioned upon you not making an election under section 83(b) of the
Internal Revenue Code of 1986, as amended (the “Code”) with respect to the
Restricted Shares. By signing and delivering this Agreement, you covenant and
agree not to make an election under Code section 83(b) with respect to the
Shares of Restricted Stock.

 

WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.

 

 

TECTONIC FINANCIAL, INC.

 

By:                                                                            
    

 

Name:                                                                          
 

 

Title:                                                                          
   

 

 

 

PARTICIPANT

 

Name:                                                                          
 

 

Title:                                                                         
    

 

 

 

Date of Grant:                                                                

 

Number of Shares of Shares of Restricted Stock:                                
                                           

 

 

5